UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF COMPANY, INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 1354-T Dayton Street Salinas, CA 93901 (Address of principal executive offices) (Zip Code) (831) 422-9300 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesþNo o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 19,206,175 common shares outstanding as of November 16, 2009. FEEL GOLF COMPANY, INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements F-1 Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008 F-2 Unaudited Statements of Operations for the Three Months and Nine Months Ended September 30, 2009 and March 31, 2008 F-3 Unaudited Statements of Cash Flows for the Nine Months Ended September 30, 2009 and September 31, 2008. F-5 Notes to Financial Statements F-6 Item2 — Management’s Discussion and Analysis or Plan of Operation 13 Item3 — Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T— Controls and Procedures 13 Part II — Other Information Item1 — Legal Proceedings 16 Item 1A — Risk Factors 16 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 17 Item3 — Defaults Upon Senior Securities 17 Item4 — Submission of Matters to a Vote of Security Holders 17 Item5 — Other Information 17 Item6 —Exhibits 17 Certification of CEO Pursuant to Section 302 18 Certification of CFO Pursuant to Section 302 Certification of Officers Pursuant to Section 906 PART I — FINANCIAL INFORMATION Index to Financial Statements BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF CASH FLOWS F-4 NOTES TO THE FINANCIAL STATEMENTS F-5 F-1 FEEL GOLF COMPANY, INC. Balance Sheets ASSETS September 30, December 31, 2009 2008 (Unaudited) CURRENT ASSETS Cash $ 2,737 $ 5,220 Accounts Receivable, Net (Note 5) 1,637 33,933 Receivable from Shareholder (Note 6) 17,137 18,137 Barter Receivable (Note 7) 56,759 65,577 Non-trade Receivable 24,089 - Inventory (Note 8) 2,018,759 159,259 Prepaid Expenses 56,667 12,146 Total Current Assets 2,177,785 294,272 PROPERTY, PLANT and EQUIPMENT, net 555,311 49,181 OTHER ASSETS, net Intellectual Property 871,620 - Other Assets 3,952 4,396 TOTAL ASSETS $ 3,608,668 $ 347,849 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ 377,053 $ 298,652 Note Payable 5,205 - Short-Term Related Party Payable - 234,515 Total Current Liabilities 382,258 533,167 LONG-TERM RELATED PARTY NOTES PAYABLE 801,009 539,195 TOTAL LIABILITIES 1,183,267 1,072,362 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.01 par value; 100,000,000 shares authorized, 19,206,175 and 15,845,575 shares issued and outstanding as of September 30, 2009 and December 31, 2008 19,206 15,846 Additional Paid-in Capital 8,508,052 4,630,755 Accumulated Deficit (6,101,857 ) (5,371,114 ) Total Stockholders' Equity (Deficit) 2,425,401 (724,513 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 3,608,668 $ 347,849 The accompanying condensed notes are an integral part of these financial statements. F-2 FEEL GOLF COMPANY, INC. Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES, NET $ 127,061 $ 151,462 $ 378,919 $ 517,843 COST OF SALES 58,939 142,089 125,406 217,578 GROSS PROFIT 68,122 9,373 253,513 300,265 OPERATING EXPENSES Salaries 113,459 40,701 177,903 93,915 Advertising 4,190 33,652 13,431 52,860 Rent 9,300 15,455 29,440 36,280 Professional Fees 182,112 1,257,879 577,900 1,312,926 Depreciation and Ammortization 10,825 9,539 33,664 28,523 Other Selling, General and Administrative Expenses 33,104 72,276 77,512 156,948 Total Operating Expenses 352,990 1,429,502 909,850 1,681,452 LOSS FROM OPERATIONS (284,868 ) (1,420,129 ) (656,337 ) (1,381,187 ) OTHER INCOME AND (EXPENSE) Interest income - - 97 316 Interest expense (24,069 ) (26,766 ) (74,503 ) (52,432 ) NET LOSS BEFORE TAXES (308,937 ) (1,446,895 ) (730,743 ) (1,433,303 ) Provision for income taxes - NET LOSS $ (308,937 ) $ (1,446,895 ) $ (730,743 ) $ (1,433,303 ) BASIC AND DILUTED LOSS PER COMMON SHARE $ (0.02 ) $ (0.10 ) $ (0.04 ) $ (0.10 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 17,796,054 14,582,308 16,626,581 14,596,021 The accompanying condensed notes are a integral part of these financials statements. F-3 FEEL GOLF COMPANY, INC. Statements of Stockholders' Equity (Deficit) Additional Common Stock Paid-In Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2007 13,537,349 $ 13,537 $ 2,324,838 $ (4,063,002 ) $ (1,724,627 ) Common stock issued in debt conversion at $1.00 per share 1,000,000 1,000 999,000 - 1,000,000 Common stock issued for cash at $1.00 per share 77,500 78 77,422 - 77,500 Stock issued for services at $1.00 per share 1,230,726 1,231 1,229,495 - 1,230,726 Net loss for the year ended December 31, 2007 - - - (1,308,112 ) (1,308,112 ) Balance, December 31, 2008 15,845,575 15,846 4,630,755 (5,371,114 ) (724,513 ) Stock issued for services at $1.00 per share (unaudited) 310,000 310 309,690 - 310,000 Stock issued for services at $0.25 per share (unaudited) 710,600 710 176,940 - 177,650 Stock issued for services at $0.05 per share (unaudited) 750,000 750 36,750 - 37,500 Stock issued for services at $0.05 per share (unaudited) 200,000 200 45,800 - 46,000 Stock issued for services at $0.10 per share (unaudited) 50,000 50 4,950 - 5,000 Stock issued for services at $0.33 per share (unaudited) 90,000 90 29,910 - 30,000 Stock issued for purchase of assets at $2.62 per share (unaudited) 1,250,000 1,250 3,273,257 - 3,274,507 Net loss for the nine months ended September 30, 2009 (unaudited) - - - (730,743 ) (730,743 ) Balance, September 30, 2009 (unaudited) 19,206,175 $ 19,206 $ 8,508,052 $ (6,101,857 ) $ 2,425,401 The accompanying condensed notes are an integral part of these financial statements. F-4 FEEL GOLF COMPANY, INC. Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ (730,743 ) $ (1,433,303 ) Adjustments to Reconcile Net Income (Loss) to Net Cash Used by Operating Activities: Depreciation 33,664 28,521 Stock Issued for Services 606,150 1,230,726 Changes in operating assets and liabilities: Accounts receivable 8,207 10,362 Barter Receivable 8,818 (3,648 ) Inventory 19,153 71,658 Prepaid Expenses (44,521 ) (3,508 ) Accounts Payable and Accrued Expenses 78,401 125,085 Other Assets 444 2,701 Net Cash Provided by (Used in) Operating Activities (20,427 ) 28,594 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Receivable from Shareholder 1,000 - Purchase of Property and Equipment (15,562 ) (12,121 ) Net Cash Used in Investing Activities (14,562 ) (12,121 ) CASH FLOWS FROM FINANCING ACTIVITIES Net Proceeds from Sale of Common Stock - 77,500 Repayment of Related Party Payable (73,987 ) (134,949 ) Repayment of Notes Payable - (5,774 ) Proceedsfrom Notes Payable 5,205 - Proceeds from Related Party Notes Payable 101,288 50,190 Net Cash Provided by (Used in) Financing Activities 32,506 (13,033 ) NET INCREASE (DECREASE) IN CASH (2,483 ) 3,440 CASH AT BEGINNING OF PERIOD 5,220 6,606 CASH AT END OF PERIOD $ 2,737 $ 10,046 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 18,272 $ - Income Taxes - - NON CASH FINANCING ACTIVITIES Common stock issued for purchase of assets $ 3,275,507 $ - Debt conversion - 1,000,000 The accompanying condensed notes are an integral part of these financial statements. F-5 FEEL GOLF COMPANY, INC. NOTES TO THE FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 NOTE 1 - DESCRIPTION OF BUSINESS Feel Golf Company, Inc. (the "Company") was incorporated on February 14, 2000 under the laws of the State of California in the United States of America. The Company designs, manufactures and conducts international marketing and sales of its golf clubs and golf club grips.The Company's products are based on proprietary patented technology that is used to produce golf clubs and golf grips which the Company believes have the best "feel" of any golf clubs and golf grips in the market. Control by Principal Stockholders The Company’s directors, executive officers and their affiliates or related parties, own beneficially and in the aggregate, the majority of the voting power of the outstanding shares of the common stock of the Company. Accordingly, if voting their respective shares uniformly, the directors, executive officers and their affiliates would have the ability to control the approval of most corporate actions, including increasing the authorized capital stock of the Company and the dissolution, merger or sale of the Company’s assets or business. NOTE 2 – BASIS OF PRESENTATION In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders' equity include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP").Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses.Actual results and outcomes may differ from management's estimates and assumptions.
